 


114 HR 5205 IH: Cleaning Product Right to Know Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5205 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2016 
Mr. Israel introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require ingredient labeling of certain consumer cleaning products, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cleaning Product Right to Know Act of 2016. 2.Cleaning products labeling requirement (a)Labeling requirementBeginning 1 year after the date of enactment of this Act, a cleaning product manufactured for sale, offered for sale, distributed in commerce, or imported to the United States after such date shall bear a label on the product’s container or packaging with, and the manufacturer of the product shall include on the website of the manufacturer (if the manufacturer maintains a website), a complete and accurate list of all the product’s ingredients, including the individual ingredients in dyes, fragrances, and preservatives. Ingredients shall be listed in accordance with the following: 
(1)Ingredients shall be listed in descending order of predominance in the product by weight, other than ingredients that constitute less than 1 percent of the product, which may be listed at the end in any order. (2)The list of ingredients on the website of the product shall— 
(A)include the CAS Registry Number of each ingredient; (B)include an explanation of each ingredient’s purpose for being in the cleaning product; and 
(C)be available in English, Spanish, and any other language the Commission determines necessary to ensure that users of the product in the United States are informed as to the complete list of the product’s ingredients and their function. (b)Treatment under the FHSAA cleaning product that is not in conformity with the labeling requirements of subsection (a), including a product the manufacturer of which is not in compliance with the website listing requirement with respect to such product, shall be treated as a substance defined in section 2(p) of the Federal Hazardous Substances Act (15 U.S.C. 1261(p)) for purposes of such Act. 
(c)No effect on existing labeling requirementsNothing in this Act shall be interpreted as having any effect on any labeling requirements in effect before the date of enactment of this Act as described in section 2(p) of the Federal Hazardous Substances Act (15 U.S.C. 1261(p)) or the Hazard Communication Standard of the Occupational Safety and Health Administration. (d)Rulemaking authorityNot later than 1 year after the date of the enactment of this Act, in consultation with the Administrator of the Environmental Protection Agency as necessary, the Commission shall issue regulations— 
(1)to ensure a standardized method of listing ingredients in an accessible, uniform, and legible manner on both the label and website of a product as required by subsection (a); and (2)to provide for the effective enforcement of this Act. 
3.Public right to know petition 
(a)PetitionAny person may submit a petition to the Commission alleging that a cleaning product available in interstate commerce does not satisfy the labeling requirements of this Act, including a product the manufacturer of which is not in compliance with the requirement to list the product’s ingredients on its website. (b)Action by the commissionThe Commission shall notify a petitioner of the receipt of a petition within 30 days after receipt of such petition. The Commission shall investigate the claims made by the petition and make a determination as to the validity of such claims within 180 days after acknowledging the receipt of such petition. If the Commission sustains the claim or claims made by the petition, the Commission shall initiate the proper enforcement actions required by law. 
(c)RegulationsThe Commission may issue such regulations as it determines necessary to require that petitions include a reasonable evidentiary basis for the claims made therein. 4.PreemptionNothing in this Act affects the right of a State or political subdivision of a State to adopt or enforce any regulation, requirement, or standard of performance that is different from, or in addition to, a regulation, requirement, liability, or standard of performance established pursuant to this Act unless compliance with both this Act and the State or political subdivision of a State regulation, requirement, or standard of performance is impossible, in which case the applicable provision of this Act shall control. 
5.DefinitionsIn this Act: (1)Air care productThe term air care product means a chemically formulated consumer product designed to clean and freshen air or to deodorize and neutralize unwanted odors in the indoor air, including solid gels, air freshener spray, an outlet or battery operated air freshener, a hanging car air freshener, and a potpourri product. 
(2)Automotive productThe term automotive product means a chemically formulated consumer product designed to maintain the appearance of a motor vehicle, but does not include automotive paint or a paint repair product. (3)Cleaning productThe term cleaning product means any product used primarily for commercial, domestic, or institutional cleaning purposes, including an air care product, automotive product, disinfectant (except as provided in subparagraph (B)), and polish or floor maintenance product. Such term shall not include— 
(A)any drug or cosmetics, including personal care items such as toothpaste, shampoo, and hand soap; or (B)a product labeled, advertised, marketed, and distributed for use only as a pesticide, as defined by section 2(u) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136(u)), including a disinfectant intended for use solely on critical or semi-critical devices as described by such section. 
(4)CommissionThe term Commission means the Consumer Product Safety Commission. (5)IngredientThe term ingredient means a chemical intentionally incorporated in a cleaning product, including— 
(A)a chemical intentionally added to the product that provides a technical or functional effect; (B)the intentional breakdown product of a chemical that has an effect on the cleaning product; 
(C)with respect to a fragrance or preservative, each individual component part of the fragrance or preservative; and (D)any individual component of an ingredient or of an incidental ingredient that the Commission determines should be considered an ingredient. 
(6)Incidental ingredientThe term incidental ingredient means a chemical in a cleaning product, including— (A)any substance that is present by reason of having been added to a cleaning product during processing for its technical or functional effect; 
(B)a chemical that has no technical or functional effect but is present by reason of having been incorporated into the cleaning product as a component of an ingredient of another chemical; and (C)any contaminant that may form via reactions over the shelf life of a cleaning product and that may be present at levels where detection is technologically feasible. 
(7)Polish or floor maintenance productThe term polish or floor maintenance product means a chemically formulated consumer product designed to polish, protect, or maintain furniture, floors, metal, leather, or other surfaces, including polish, wax, and restorer.  